Case 19-00252-JJG-13       Doc 24   Filed 03/08/19    EOD 03/08/19 13:42:31     Pg 1 of 3



                        UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF INDIANA
                              INDIANAPOLIS DIVISION


In re:                                     )
                                           )
Johnny Darrell Lorick                      )         Case No. 19-00252-JJG-13
                                           )
                                           )
                                           )
Debtor



                              CERTIFICATE OF SERVICE


       I hereby certify that on March 8, 2019, a copy of the foregoing Chapter 13 Plan
and Notice on Chapter 13 Plan were issued electronically. Notice of this filing will be
sent to the following parties through the Court's Electronic Case Filing System. The
parties may access this filing through the Court's system.

                        Ann M DeLaney, anndelaney341@trustee13.com

                        Mike Norris & Associates, PC, via e-mail address

                          U.S. Trustee, ustpregion10.in.ecf@usdoj.gov



      I further certify that on March 8, 2019, a copy of the foregoing Chapter 13 Plan
and Notice on Chapter 13 Plan were mailed by US First-Class mail, postage prepaid
and properly addressed to the following:




                                                /s/Ann M. DeLaney, Trustee
                                                Ann M. DeLaney, Trustee
                                                Office of Ann M. DeLaney, Trustee
                                                251 N. Illinois, Suite 970
                                                Indianapolis, IN 46204
                                                (317) 829-7360
Label Matrix for Case   19-00252-JJG-13
                 local noticing                Doc  24 National
                                                Colonial Filed Mortgage,
                                                                03/08/19       EODof03/08/19
                                                                         a division  Co       13:42:31
                                                                                             Harrison        Pg 2 of 3 Association, Inc
                                                                                                      Ridge Neighborhood
0756-1                                          Reisenfeld & Associates LLC                    Thrasher Buschmann & Voelkel, P.C.
Case 19-00252-JJG-13                            3962 Red Bank Road                             c/o Steven C. Earnhart
Southern District of Indiana                    Cincinnati, OH 45227-3408                      151 N. Delaware St., Suite 1900
Indianapolis                                                                                   Indianapolis, IN 46204-2505
Tue Mar 5 08:06:06 EST 2019
Aftin R. Brown                                  (p)AUTOMOTIVE FINANCE CORPORATION              CitiCards CBNA
1111 E. 54th Street                             13085 HAMILTON CROSSING BLVD                   PO Box 6217
Suite 144                                       SUITE 300                                      Sioux Falls, SD 57117-6217
Indianapolis, IN 46220-3581                     CARMEL IN 46032-1445


Colonial National Mortgage                      Community Health Network                       Decatur Township Fire Department
a Division of Colonial Savings, FA              7250 Clearvista Drive                          5410 S. High School Road
PO Box 2988                                     Indianapolis, IN 46256-4692                    Indianapolis, IN 46221-4045
Fort Worth, TX 76113-2988


East Campus Surgery Center, LLC                 Harrison Ridge Neighborhood Association, Inc   Harrison Ridge Neighborhood Association, Inc
fka Indiana Surgery Center East, Klein          c/o Gemini Management, Inc.                    c/o Steven C. Earnhart
6626 E. 75th Street, Suite 200                  9111 Crawfordsville Road                       Thrasher Buschmann & Voelkel, P.C.
Indianapolis, IN 46250-2855                     Indianapolis, IN 46234-1519                    151 N. Delaware St., Suite 1900
                                                                                               Indianapolis, IN 46204-2505

IU Health                                       (p)INDIANA DEPARTMENT OF REVENUE               Indiana Department of Revenue
PO Box 4374                                     ATTN BANKRUPTCY                                100 N. Senate
Chicago, IL 60680-4374                          100 N SENATE AVE                               Room N203 - Bankruptcy
                                                INDIANAPOLIS IN 46204-2253                     Indianapolis, IN 46204-2217


Indiana Housing & Community Development Auth    Indiana Nephrology & Intern                    Internal Revenue Service
30 S. Meridian Street                           8935 N. Meridian Street                        Attn: Bankruptcy Department
Suite 1000                                      Indianapolis, IN 46260-5362                    PO Box 7346
Indianapolis, IN 46204-3565                                                                    Philadelphia, PA 19101-7346


Joel Bornkamp                                   Law Office of Chad Dickerson                   Medical Associates, LLP
Reisenfeld & Associates LPA, LLC                320 North Meridian Street                      PO Box 6276
3962 Red Bank Road                              Suite 1022                                     Dept. 20
Cincinnati, OH 45227-3408                       Indianapolis, IN 46204-1704                    Indianapolis, IN 46206-6276


Mei Hsiang Lorick                               National Tire & BT/CBNA                        Nicholas Charles Huang
6355 Brixton Lane                               PO Box 6497                                    10 W. Market Street
Indianapolis, IN 46220-4803                     Sioux Falls, SD 57117-6497                     Suite 700
                                                                                               Indianapolis, IN 46204-5906


Northwest Radiology                             Northwest Title Family of Companies            ODR Bkcy
10603 N. Meridian Street                        7265 Kenwood Road                              955 Center St NE
Indianapolis, IN 46290-1055                     Cincinnati, OH 45236-4411                      Salem, OR 97301-2555



Oregon Department of Revenue                    Radiology of Indiana                           St. Vincent Hospital
955 Center Street NE                            7340 Shadeland Station                         by American InfoSource as agent
Salem, OR 97301-2555                            Indianapolis, IN 46256-3980                    PO Box 248838
                                                                                               Oklahoma City, OK 73124-8838
                Case
St. Vincent Medical Group19-00252-JJG-13           Doc
                                                    State24    FiledDepartment
                                                          of Indiana 03/08/19        EOD 03/08/19 Thrasher
                                                                               of Revenue          13:42:31       Pg& 3Voelkel,
                                                                                                           Buschmann     of 3 P.C.
310 Medical Drive                                   c/o Highest Executive Officer Present                151 N. Delaware Steet
Carmel, IN 46032-3077                               100 N. Senate N 105                                  Suite 1900
                                                    Indianapolis, IN 46204-2253                          Indianapolis, IN 46204-2505


U.S. Trustee                                        Ann M. DeLaney                                       Johnny Darrell Lorick
Office of U.S. Trustee                              Office of Ann M. Delaney                             6445 Harrison Ridge Blvd.
101 W. Ohio St.. Ste. 1000                          PO Box 441285                                        Indianapolis, IN 46236-7820
Indianapolis, IN 46204-1982                         Indianapolis, IN 46244-1285


Michael J. Norris
Mike Norris & Associates, P.C.
3802 W 96th Street, #110
Indianapolis, IN 46268-2916




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Automotive Finance Corporation                      Indiana Department Of Revenue
Attn; Frances C. York                               Bankruptcy Section
13085 Hamilton Crossing Blvd., Suite 300            100 N. Senate Ave. N-240
Carmel, IN 46032                                    Indianapolis, IN 46204




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)Navient Corporation                              (u)State of Indiana Attorney General                 End of Label Matrix
11100 USA Parkway                                   c/o Highest Executive Officer Present                Mailable recipients     36
                                                    302 West Washington Street, South 5th Fl             Bypassed recipients      2
                                                                                                         Total                   38
